El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*5Está sometido a- nuestra consideración y resolución el pre-sente recurso de apelación, interpuesto por la parte deman-dante contra sentencia que dictó la Corte de Distrito de Ma-yagüez en 17 de abril de 1911, declarando sin lugar la de-manda con imposición de costas al demandante.
En dicha demanda se alega sustancialmente que siendo Isidro F. Sanjurjo apoderado general de la demandada, fa-cilitó a ésta dinero y cubrió por su cuenta gastos, llegando a deberle doce mil dollars, representados por las diez partidas que se detallan y especifican en dicha demanda con expresión del concepto que las originó, sin que aquella suma haya sido satisfecha en todo ni en parte, por lo que el demandante con-cluye con la súplica de que por sentencia sea condenada la demandada a pagar la suma adeudada, con los intereses lega-les desde la presentación de la demanda, costas y quinientos dollars para honorarios de abogados del demandante.
La demandada contestó negando específicamente haber recibido en forma alguna las cantidades detalladas en la de-manda y que adeudara a Fernández Sanjurjo o a su cesiona-rio Eogelio Martínez Castro en todo o en parte la suma que se le reclama, por más que admite que Isidro F. Sanjurjo tu-viera un poder de la misma, que jamás ejercitó y para cuyo ejercicio nunca le dió instrucciones.
En el acto del juicio el abogado del demandante eliminó de la demanda cinco de las diez partidas que integraban la suma reclamada, quedando ésta limitada a las cinco partidas restantes, ascendentes a dos mil seiscientos dollars; y con el resultado de la evidencia introducida por ambas partes fué declarada sin lugar la demanda con imposición de costas al demandante, según hemos dicho.
Alega la parte apelante como fundamentos del recurso:
Io. Que la sentencia dictada es nula por no atemperarse a lo que dispone la Ley para enmendar los artículos 92, 1¿3, 227 y 299 del Código de Enjuiciamiento Civil, aprobada en 9 de marzo de 1911.
2o. Que la corte inferior, al apreciar las pruebas en con-*6junto, lo hizo con manifiesto error, sin tener en cuenta los preceptos de la vigente Ley de Evidencia.
Al resolver en este mismo día el recurso de apelación nú-mero 743 en otro caso también de Isidro F. Sanjurjo, hoy Rogelio Martínez Castro v. Dolores García Sanjurjo, sobre cobro de pesos, en que se alegaron para sostenerlo, los mis-mos fundamentos legales que se dejan consignados, dijimos:
"No se especifican los errores cometidos por la corte, inferior con infracción de las dos leyes que se suponen infringidas, según debió hacer la parte apelante en cumplimiento de las reglas 42 y 43 del Reglamento de este tribunal; y como la vista del recurso tuvo lugar sin la comparecencia de los abogados de una y otra parte, tampoco oralmente se han puntualizado esos errores.
"Parece que la nulidad pretendida de la sentencia se basa en el hecho de haber sido emitida la opinión del juez inferior con poste-rioridad al fallo, pues así se afirma en el alegato de la parte apelante y también aparece demostrado en el récord; pero tal hecho no vicia de nulidad la sentencia pronunciada, puesto que ésta decide los derer ehos de las partes.
"Ciertamente que el artículo 227 del Código de Enjuiciamiento Civil, según ha quedado modificado por la ley aprobada en 9 de marzo' de 1911, preceptúa que en el juicio definitivo de cualquier caso ante una corte de distrito, el juez de la misma hará y archivará una rela-ción breve del caso, exponiendo los hechos, según éstos resultan ante él, y dando las razones en que funde su decisión. Tal precepto no exige que la relación se haga previa, simultánea o posteriormente a la sentencia. Consta del récord que dicha relación fué hecha en la forma prevenida por la ley, y ésta, por tanto, tuvo debido cumpli-miento.
"Por más que la parte apelante ni siquiera ha tratado de demos-trar, como era su deber-hacerlo, que la corte inferior haya cometido manifiesto error en la apreciación de las pruebas practicadas en el juicio, las hemos examinado detenidamente, y lejos de ehcontrar el error alegado, llegamos a la conclusión de que falta prueba de la existencia de la obligación, cuyo cumplimiento se exige, y esa prueba incumbía a la parte demandante con arreglo al artículo 1182 del Código Civil y 108 de la Ley de Evidencia.
"Ante la carencia de prueba, impónese la aplicación del axioma jurídico: Adore non probante reus est absolvendus
*7Las consideraciones de derecho qne dejamos transcritas son también aplicables al presente caso, y en mérito de ellas procede la confirmación de la sentencia apelada qne dictó la Corte de Distrito de Mayagüez en 17 de abril del año próximo pasado.

Confirmada.

■ Jueces concurrentes: Sres. Asociados MacLeary, "Wolf, del Toro y Aldrey.